Citation Nr: 1700366	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-04 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating higher than 20 percent for residuals of a right knee meniscectomy since June 15, 2012.
 
2. Entitlement to restoration of the 10 percent rating for right knee degenerative joint disease effective June 15, 2012. 
 
3. Entitlement to a disability rating higher than 10 percent for right knee degenerative joint disease. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 


ATTORNEY FOR THE BOARD
 
E. Ko, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1988 to March 1992. 
 
This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
The Veteran requested a hearing before the Board in Washington, D.C., which he did not attend. He has not requested another hearing or provided good cause for his absence. Hence, his request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d)(2016).
 
The Board has added the issue of entitlement to restoration of a 10 percent rating for right knee degenerative joint disease effective June 15, 2012 for appellate review.  The RO granted a 20 percent rating for right knee meniscus pathology under Diagnostic Code 5258 effective June 15, 2012, but discontinued the 10 percent rating assigned under Diagnostic Code 5010 for right knee degenerative joint disease without evidence that the disease had resolved.  See 38 C.F.R. § 4.71a (2016).  As the meniscus pathology constitutes a separate disability warranting a separate rating, the grant of a 20 percent rating for this disability under Diagnostic Code 5258 did not affect the Veteran's entitlement to a separate rating for right knee degenerative joint disease.  Thus, this issue is properly characterized as whether restoration of the 10 percent rating for right knee degenerative joint disease is warranted.  
 
The issues of entitlement to a disability rating higher than 20 percent for residuals of a right knee meniscectomy since June 15, 2012, and entitlement to a disability rating higher than 10 percent for right knee degenerative joint disease are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 
 
 
FINDINGS OF FACT
 
1. The Veteran's right knee disability is manifested by degenerative joint disease, established by X-ray findings, with painful and limited right knee motion.
 
2. The termination of the 10 percent rating for right knee degenerative joint disease effective June 15, 2012 was improper. 
 
 
CONCLUSION OF LAW
 
The termination of the 10 percent rating for right knee degenerative joint disease effective June 15, 2012 was improper, and the rating is restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
By way of background, service connection for residuals of right knee arthroscopic surgery was granted in January 1993 under Diagnostic Code 5259  and a 10 percent evaluation was assigned. The diagnosis was changed to degenerative joint disease under Diagnostic Code 5259-5010 in July 2009 and the 10 percent evaluation was continued.  A 20 percent evaluation under Diagnostic Code 5258 was assigned in a September 2015 rating decision, effective June 15, 2012, however, the RO discontinued the rating for right knee degenerative joint disease effective June 15, 2012 without explanation.
 
The change in diagnostic code from 5259-5010 to 5258 in the September 2015 rating decision, rather than the grant of a separate rating under Diagnostic Code 5258, amounted to a discontinuation of the 10 percent rating for right knee degenerative joint disease without due process.  See 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  In this regard, Diagnostic Code 5010, under which the Veteran's right knee disability had previously been rated, instructs that arthritis due to trauma is to be rated as degenerative arthritis, which is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  None of the symptomatology under Diagnostic Code 5003 overlaps with the symptomatology compensated under Diagnostic Code 5258, which pertains to dislocated semilunar cartilage.  See id.  Hence, VA may grant separate disability ratings under each diagnostic code. See Esteban v. Brown, 6 Vet. App. 259 (1994); cf. VAOPGCPREC 9-98 (August 14, 1998), 64 Fed. Reg. 56703 (1998) (holding that for a knee disability rated under Diagnostic Code 5257, a separate rating may also be assigned for arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 based on X-ray findings of arthritis and painful motion); accord VAOPGCPREC 23-97, 62 Fed. Reg. 63603 (1997) (holding that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257). 
 
Accordingly, when a rating has been assigned under Diagnostic Code 5258, which pertains to dislocated semilunar cartilage, a separate rating may also be assigned based on arthritis or degenerative joint disease of the knee with limited motion under Diagnostic Code 5003.  See 38 C.F.R. § 4.71(a).  
 
Under Diagnostic Code 5003, as relevant to this claim, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2016). 
 
In application of Diagnostic Code 5003, "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion." Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint).
 
The Veteran was diagnosed with right knee degenerative joint disease in a February 2009 VA examination. There is no evidence that the degenerative joint disease in that joint has ever resolved. Further, the June 2012 VA examiner reported that the Veteran had painful motion that limited his right knee flexion. Thus, the criteria for a separate 10 percent rating for right knee degenerative joint disease with painful motion have been satisfied. See 38 C.F.R. § 4.71(a), Diagnostic Code 5003; see also 38 C.F.R. § 4.59, Lichtenfels, 1 Vet. App. at 488. 
 
As the evidence does not show that the Veteran's right knee degenerative joint disease resolved, the discontinuance of the 10 percent rating under Diagnostic Code 5010 was improper.  See 38 C.F.R. § 3.344(c); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (holding that the burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence). 
 
In sum, the 10 percent rating for right knee degenerative joint disease  is restored effective June 15, 2012. 
 
 
ORDER
 
The 10 percent rating for right knee degenerative joint disease is restored effective June 15, 2012. 
 
 
REMAND
 
In July 2016, the Court held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45 (2016), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet.App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted." Id. at n.7.
 
The VA examinations of record do not clarify whether range of motion testing was conducted in the aforementioned areas, including passive and weight-bearing motion, or whether such testing is warranted.  The knee is a weight-bearing joint.  As such, a new examination is required.
 
A new VA examination is also required because the examiner did not address the nature of any functional loss caused by flare-ups of the Veteran's service-connected knee disability, including their duration and frequency, despite his reports of flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
Further, the Veteran's last VA examination was in June 2012, over four years ago. A more recent examination would allow the Board to evaluate the current level of severity of the Veteran's knee disability. See Caffrey v. Brown, Vet App. 377, 381 (1994). 
 
Accordingly, the case is REMANDED for the following actions:
 
1. Request that the Veteran identify any outstanding relevant VA or private treatment records since 2007. If the Veteran identifies any such outstanding records, then make arrangements to obtain them. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The Veteran must then be given an opportunity to respond. 
 
2. Thereafter, schedule the Veteran for a VA examination to address the severity of his right knee degenerative joint disease and residuals of a right knee menisectomy.  Provide the examiner with access to the Veteran's electronic VBMS file, Virtual VA file, physical claims file, and a copy of this remand.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.
 
The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the right knee. If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
The examiner must also review each of the prior VA examinations since 2007 and the private treatment records, and attempt to provide a retrospective opinion addressing the nature and extent of any restriction in the Veteran's passive range of motion, weight-bearing range of motion, and non-weight-bearing motion for each prior VA examination.
 
The examiner must inquire as to periods of flare-ups, including their frequency, severity, and duration, and to what extent the Veteran experiences additional functional loss during such flare-ups. 
 
If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record of the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.
 
3. After the development requested has been completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed. If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
4. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplement statement of the case, allow the appropriate time for a response, and then return the case to the Board. 
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


